Deny Writ and Opinion Filed August 30, 2013




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01133-CV
                                       No. 05-13-01134-CV
                            IN RE SENRICK WILKERSON, Relator

                        On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                        Trial Court Cause Nos. W10-01183-J, W10-01184-J

                              MEMORANDUM OPINION
                            Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice FitzGerald
       The Court has before it relator’s “Order for Hearing to Show Proof of Fraud, Tampering

with Government Documents and Illegal Convictions.” We treat this document as a petition for

writ of mandamus. The facts and issues are well known to the parties, so we need not recount

them herein. Based on the record before us, we conclude relator has not shown he is entitled to

the relief requested.    See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21

(Tex. Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the

Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we

DENY relator=s petition for writ of mandamus.




                                                   /Kerry P. FitzGerald/
131133F.P05                                        KERRY P. FITZGERALD
                                                   JUSTICE